DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 includes the limitation “a main body portion arranged inside the chamfered portion in a tire radial direction”. This is confusing, because it appears that the main body portion is inside of the chamfered portion in the axial and circumferential directions, not the radial direction. Claims 2-20 are also rejected as depending upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Continental (GB 1588290) in view of Watanabe (JP02-179508; machine translation attached and relied upon) and Kuramochi (US Pat. No. 5,957,180).
Regarding claims 1 and 9, Continental teaches a tire comprising a tread portion, wherein the tread portion includes a pair of shoulder main grooves and a plurality of crown blocks 5 formed between the pair of shoulder main grooves, each of the crown blocks including a ground contacting surface and a main body portion (page 1, lines 39-95; figure). Continental does not specifically disclose a chamfered portion surrounding the entire circumference of the ground contacting surface. Watanabe teaches chamfering the entire circumference of a ground contacting surface of the blocks of a tire (machine translation at pages 1-2; figure 1). It would have been obvious to one of ordinary skill in the art to chamfer the entire circumference of all of the blocks as taught by Watanabe in the tire of Continental in order to reduce noise, reduce rolling resistance, improve steering stability, and improve uneven wear resistance (see Watanabe at machine translation page 1). Continental (combined) does not disclose providing a step-shaped portion. Kuramochi teaches providing one or more step-shaped portions in one or more land portions of a tire (column 1, lines 32-36; figures 1-2 and 4). It would have been obvious to one of ordinary skill in the art to use a step portion as taught by Kuramochi on the blocks of the tire of Continental (combined) in order to improve braking/driving performance and turning performance on the snow road and the dirt road without spoiling the dry performance (see Kuramochi at column 2, lines 4-11).
Regarding claim 2, Kuramochi teaches that the step portions can be disposed on one or both walls of both the main and transverse grooves (column 4, lines 60-67), therefore teaches the use of a plurality of step portions.
Regarding claims 3 and 13, Watanabe teaches a chamfer depth h is about 0.2-2.0 mm, preferably about 0.6-1.4 mm (machine translation at page 2, line 2; figure 2), such ranges overlapping the claimed ranges for conventional groove depths. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 4 and 14, Watanabe teaches that the chamfer angle is from 5 to 30 degrees, preferably 10 to 20 degrees (machine translation at page 1, 3rd to last line), as well as teaching a chamfer depth h is about 0.2-2.0 mm, preferably about 0.6-1.4 mm (machine translation at page 2, line 2; figure 2), such resulting in width ranges that overlap the claimed ranges for conventional groove depths. 
Regarding claim 6, Kuramochi teaches specific embodiments having 2 steps (column 2, lines 61-65; figure 2).


    PNG
    media_image1.png
    1089
    842
    media_image1.png
    Greyscale

Regarding claim 7, Continental teaches that the tread portion includes two crown blocks 5 that are adjacent to each other with the third sub groove in between them (see annotated figure above), and Kuramochi teaches that the step portion can be placed on any block edge surface, therefore it would have been obvious to place step portions on the edges of the crown blocks facing each other across the third sub groove in order to improve braking/driving performance and turning performance on the snow road and the dirt road without spoiling the dry performance (see Kuramochi at column 2, lines 4-11).
Regarding claim 10, Kuramochi teaches using a plurality of step elements formed by a lateral surface and a vertical surface (figures 1-3).
Regarding claim 15, Continental teaches the crown lateral grooves, shoulder main grooves, crown pattern elements, and sub grooves as claimed (see annotated figure above), and Kuramochi teaches that the step portion can be on any block edge surface, therefore it would have been obvious to place two step portions, one facing one of the shoulder main grooves and one facing one of the sub grooves, in order to improve braking/driving performance and turning performance on the snow road and the dirt road without spoiling the dry performance (see Kuramochi at column 2, lines 4-11).
Regarding claim 16, Continental teaches first and second sub grooves, and that they extend obliquely from the shoulder main grooves and include bent portions (see annotated figure above).
Regarding claim 17, Continental teaches that the first and second sub grooves are inclined to the same side (see annotated figure above).
Regarding claim 18, Continental teaches that the first and second sub grooves have steeply and gently inclined portions (see annotated figure above).
Regarding claim 19, Continental teaches a third sub groove (see annotated figure above).
Regarding claim 20, Continental teaches that the third sub groove is inclined to the opposite side of the first and second sub grooves (see annotated figure above).
Claim(s) 5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Continental in view of Watanabe and Kuramochi as applied to claim 1 above, and further in view of Minoli (US Pub. No. 2010/0000643).
Regarding claim 5, Watanabe teaches that the width of the chamfered portion is less than about 2 mm (see above), but Continental (combined) does not specifically disclose the length of the step. Minoli teaches using a step width of preferably 0 to 60% of the adjacent groove width (paragraph [0021]). It would have been obvious to one of ordinary skill in the art to use a step width as taught by Minoli in the tire of Continental (combined) as a known preferred range of step width (see Minoli at paragraph [0021]). Such disclosures of chamfer width and step width result in a range overlapping the claimed range.
Regarding claims 11-12, Continental (combined) does not specifically disclose that a length of the lateral surface is smaller than a length of the vertical surface. Minoli teaches specific embodiments where the length of the lateral surface is smaller than the length of the vertical surface (figures 1d and 2d), and teaches that the height of the step is preferably form 5 to 80% of the height of the block, such teachings along with the step width teaching in the paragraph above lead to a range overlapping the claimed 20-40% lateral length to vertical length. It would have been obvious to one of ordinary skill in the art to use length of lateral surface to length of vertical surface between 20% and 40% because Minoli teaches preferred ranges that result in a range that overlaps the claimed 20-40% range (see Minoli at paragraphs [0021]-[0022]).
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seta (JP2001-187520; machine translation relied upon) in view of Watanabe (JP02-179508; machine translation attached and relied upon).
Regarding claim 1, Seta teaches a tire comprising a tread portion, wherein the tread portion includes a pair of shoulder main grooves 38 and a plurality of crown blocks 40 formed between the pair of shoulder main grooves, each of the crown blocks including a ground contacting surface and a main body portion, and a step shaped portion 48 (machine translation pages 10-11; figures 7 and 9a-c). Seta does not specifically disclose a chamfered portion surrounding the entire circumference of the ground contacting surface. Watanabe teaches chamfering the entire circumference of a ground contacting surface of the blocks of a tire (machine translation at pages 1-2; figure 1). It would have been obvious to one of ordinary skill in the art to chamfer the entire circumference of all of the blocks as taught by Watanabe in the tire of Seta in order to reduce noise, reduce rolling resistance, improve steering stability, and improve uneven wear resistance (see Watanabe at machine translation page 1).
Regarding claim 8, Seta teaches crown blocks 40 and 42 have different shape (machine translation at pages 10-11; figure 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 16, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 18, 2022